DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 31, 2019 and December 3, 2020 were filed after the mailing date of the application on July 31, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  Thus, the heading simply stating “CLAIMS” is not sufficient.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LV (US 20180226052A1).
LV teaches a device comprising:  a display screen (340, Fig. 1); a machine readable storage medium (320) storing instructions and Extended Display Identification Data (EDID) data; and a processor (310) to execute the instructions (display device 30 comprises a controller 310, a memory 320,  and a display component 340, memory 320 stores control program and EDID information, video signal processed by the controller 310, [0045]) to:  provide an on-screen display control to enable a user to select one of a plurality of EDID standards (user interface to display the stored EDID information to the user for user selection, [0074]); and format the EDID data based on the selected EDID standard (the controller may modify the EDID information stored in the memory according to the EDID information inputted by the user, so as to adjust the EDID setting for the display device promptly as needed, [0077]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


9.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1).
	Since LV teaches in the background section that it is well-known in the art that EDID is a VESA standard data format [0003], it would have been obvious to one of ordinary skill in the art that the plurality of EDID standards [0074] includes at least one of a Video Electronics Standards Association (VESA) EDID standard [0003].
10.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) in view of Fastert (US 20070222779A1).
	LV is relied upon for the teachings as discussed above relative to Claim 1.
	However, LV does not teach wherein the processor executes the instructions to further:  add a new standard to the plurality of EDID standards in response to an update request.  However, Fastert teaches wherein the processor executes the instructions to further:  add a new standard to the plurality of EDID standards in response to an update request (controller 420 of the content source 602 initiates a query/response exchange to retrieve the display capabilities of the content sink 612, the display capabilities of the content sink 612 are accordingly transmitted in the form of an EDID structure, the transmitted EDID structure is received by content source 602 and forwarded to micro-controller 604, micro-controller 604 updates EDID cache memory 608 with the received EDID structure, [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV so that the processor executes the instructions to further:  add a new standard to the plurality of EDID standards in response to an update request .
11.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) in view of Nikazm (US 20100268860A1), Lin (US 20170347052A1), and Zeng (US 20110304522A1).
	LV is relied upon for the teachings as discussed above relative to Claim 1.
	However, LV does not teach wherein the on-screen display control enables the user to select one of the plurality of versions of the selected EDID standard.  However, Nikazm teaches selecting between DisplayPort, DVI, and HDMI [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV so that it selects between DisplayPort, DVI, and HDMI because Nikazm suggests that this way, different types of displays can be connected [0004, 0038].
	However, LV and Nikazm do not teach wherein the on-screen display control enables the user to select one of the plurality of versions of the selected EDID standard.  However, Lin teaches wherein the on-screen display control enables the user to select one of a plurality of HDMI versions of the interface type (user interface (on-screen display)) is provided to a user to allow the user to select the desired HDMI version through the interface, [0005]).  Since Nikazm teaches selecting between DisplayPort, DVI, and HDMI [0038], this teaching from Lin can be implemented into the device of Nikazm so that the on-screen display control enables the user to select one of the plurality of HDMI versions of the selected interface type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV and Nikazm so that the on-screen display control 
	However, LV, Nikazam, and Lin do not teach wherein the on-screen display control enables the user to select one of the plurality of versions of the selected EDID standard.  However, Zeng teaches that HDMI 1.0 to HDMI 1.2a uses the CEA-861-B video standard, HDMI 1.3 to HDMI 1.3c uses the CEA-861-D video standard, and HDMI 1.4 uses the CEA/EIA-861E video standard [0038].  Since the combination of Nikazm and Lin teaches wherein the on-screen display control enables the user to select one of the plurality of HDMI versions of the selected interface type, this teaching from Zeng can be implemented into the combination of Nikazm and Lin so that the on-screen display control enables the user to select one of the plurality of HDMI versions, which selects one of the plurality of EDID versions (CEA-861-B, CEA-861-D, CEA/EIA-861E) of the selected EDID standard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV, Nikazam, and Lin so that the on-screen display control enables the user to select one of the plurality of versions of the selected EDID standard because Zeng suggests that different HDMI versions uses different EDID versions [0038].
12.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) in view of Courtney (US 20100060653A1).
	LV is relied upon for the teachings as discussed above relative to Claim 1.  LV teaches wherein the on-screen display control enables the user to select the EDID [0074].
	However, LV does not teach wherein the on-screen display control enables the user to select a refresh rate to support in the EDID.  However, Courtney teaches wherein selecting a refresh rate to support in the EDID (select a timing descriptor stored in a register of an Extended Display Identification Data (EDID) file, [0024], once a timing descriptor is selected, reads the content of the EDID which determines the timing selector selected, panel pixel clock is set at a frequency associated with the timing descriptor selected, Timing Descriptor #1 may characterize the United States Bands while Timing Descriptor #2 would apply to the European Bands, [0026], table 400 shows values in a first column as EDID file type categorized by geographic region, further labeled in a second column as timing descriptor type, table 400 associates the geographic regions and timing descriptor types with panel pixel clock frequency bands, [0027], Fig. 4 shows Timing Descriptor #1 is for US EDID and Timing Descriptor #2 is for EU EDID).  Since LV teaches wherein the on-screen display control enables the user to select the EDID [0074], this teaching from Courtney can be implemented into the on-screen display control of LV so that the on-screen display control enables the user to select the EDID which selects a refresh rate to support in the EDID.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV so that the on-screen display control enables the user to select a refresh rate to support in the EDID because Courtney suggests that it is well-known in the art that each EDID has a different refresh rate [0024].
13.	Claim 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Kuriakose (US 20090184962A1).
14.	As per Claim 6, LV teaches a device comprising:  a display screen (340, Fig. 1); an Extended Display Identification Data (EDID) memory (320) storing EDID data; and
a processor [0045], the processor to generate an on-screen display control listing a plurality of EDID standards for selection by a user [0074] and to reformat the EDID data stored in the EDID memory based on the selected EDID standard [0077].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV to include a video scaler including the processor because Kuriakose suggests that this way, the resolution can be scaled according to the user’s preference [0063].
15.	As per Claim 7, Claim 7 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
16.	As per Claim 10, LV does not teach wherein the on-screen display control enables the user to select a resolution or a refresh.  However, Kuriakose teaches wherein the on-screen display control enables the user to select a resolution or a refresh (user interface on video device allowing a user to select between scaling up to the new, higher output resolution, or maintaining the current, lower output resolution, [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV so that the on-screen display control enables the user to select a resolution or a refresh because Kuriakose suggests that this makes it easy for the user to change the resolution to the resolution desired [0063].
17.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Kuriakose (US 20090184962A1) in view of Fastert (US 20070222779A1).
Claim 8 is similar in scope to Claim 3, and therefore is rejected under the same rationale.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Kuriakose (US 20090184962A1) in view of Lim (US 20170132749A1) and Van Der Heijden (US 20110298795A1).
	LV and Kuriakose are relied upon for the teachings as discussed above relative to Claim 6.
	However, LV and Kuriakose do not teach wherein the plurality of EDID standards includes VESA Display-ID and Consumer Electronics Association (CEA) 861.  However, Lim teaches wherein the plurality of EDID standards includes VESA Display-ID (DisplayID is a VESA standard, [0086]) and Consumer Electronics Association (CEA) 861 [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV and Kuriakose so that the plurality of EDID standards includes VESA Display-ID and Consumer Electronics Association (CEA) 861 as suggested by Lim.  It is well-known in the art that VESA Display-ID has the advantage of encompassing PC display devices, consumer TVs, and embedded displays such as LCD screens within laptops, without the need for multiple extension blocks.  It is well-known in the art that CEA 861 has the advantage of including support for several new Ultra HD and widescreen video formats and additional colorimetry schemes.
However, LV, Kuriakose, and Lim do not teach wherein the plurality of EDID standards includes Video Electronics Standards Association (VESA) E-EDID.  However, Van Der Heijden teaches wherein the plurality of EDID standards includes Video Electronics Standards Association (VESA) E-EDID and CEA 861 (supports the CEA 861-D and VESA E-EDID standards, [0072]).
.
19.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Park (US 20170092226A1).
20.	As per Claim 11, LV teaches a method for configuring a display device [0076], the method comprising:  displaying an on-screen display control listing a plurality of Extended Display Identification Data (EDID) standards; selecting an EDID standard from the list [0074];
Formatting EDID data based on the selected EDID standard [0077].
	However, LV does not teach transmitting the formatted EDID data to a video source in response to connecting the display device to the video source.  However, Park teaches transmitting the EDID data to a video source in response to connecting the display device to the video source (receiving a request for reading out EDID from a connected source device, transmitting EDID of the sink device to the source device, [0012], sink device can include display unit, [0051]).  Since LV teaches formatting EDID data [0077], this teaching from Park can be implemented into the device of LV so that it transmits the formatted EDID data to a video source in response to connecting the display device to the video source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV to include transmitting the formatted EDID data to a 
21.	As per Claim 12, Claim 12 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
22.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Park (US 20170092226A1) in view of Nikazm (US 20100268860A1), Lin (US 20170347052A1), and Zeng (US 20110304522A1).
	LV and Park are relied upon for the teachings as discussed above relative to Claim 11.
	However, LV and Park do not teach selecting an EDID version for the selected EDID standard, wherein formatting the EDID data comprises formatting the EDID data based on the selected version of the selected EDID standard.  However, the combination of Nikazm, Lin, and Zeng teaches selecting an EDID version for the selected EDID standard, as discussed in the rejection for Claim 4.  Zeng teaches wherein formatting the EDID data comprises formatting the EDID data based on the selected version of the selected EDID standard [0049].  This would be obvious for the reasons given in the rejection for Claim 4.
23.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Park (US 20170092226A1) in view of Fastert (US 20070222779A1).
Claim 14 is similar in scope to Claim 3, and therefore is rejected under the same rationale.
24.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 20180226052A1) and Park (US 20170092226A1) in view of Courtney (US 20100060653A1) and Dong (US007129909B1).

	However, LV and Park do not teach selecting a refresh rate; and modifying the EDID data to support the selected refresh rate.  However, Courtney teaches selecting a refresh rate; and
modifying the EDID data to support the selected refresh rate (select a timing descriptor stored in a register of an Extended Display Identification Data (EDID) file, [0024], once a timing descriptor is selected, reads the content of the EDID which determines the timing selector selected, panel pixel clock is set at a frequency associated with the timing descriptor selected, Timing Descriptor #1 may characterize the United States Bands while Timing Descriptor #2 would apply to the European Bands, [0026], table 400 shows values in a first column as EDID file type categorized by geographic region, further labeled in a second column as timing descriptor type, table 400 associates the geographic regions and timing descriptor types with panel pixel clock frequency bands, [0027], Fig. 4 shows Timing Descriptor #1 is for US EDID and Timing Descriptor #2 is for EU EDID).  
	However, LV, Park, and Courtney do not teach wherein the on-screen display control lists a plurality of refresh rates to support in the EDID, and the refresh rate is selected from the list.  However, Dong teaches wherein the on-screen display control (300E, Fig. 3E) lists a plurality of refresh rates, the method further comprising:  selecting a refresh rate from the list (user is provided a window 300E with a variety of selectable refresh rates 20E, refresh rates shown in the window 300E, user has selected the refresh rate 85 Hz, col. 4, lines 29-34).  Thus, this teaching from Dong of the on-screen display control can be implemented into the device of Courtney so that the on-screen display control lists a plurality of refresh rates to support in the EDID, and the refresh rate is selected from the list.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






JH
/JONI HSU/Primary Examiner, Art Unit 2611